 In the Matter of THE BAILEY DEPARTMENT STORES COMPANY, EM-PLOYERandLOCAL No. 47, BUILDING SERVICE EMPLOYEES INTER-NATIONAL UNION (AFL), PETITIONERCase No. 8-RC-J36.-Decided July 01, 1949DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, a hearing was held beforeBernard Ness, hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are free from pre-judicial error and are hereby affirmed.The Employer's motion todismiss the petition upon the ground that the unit sought is inappro-priate, is denied for the reasons given below.Upon the entire record in this case, the Board 1 finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization claiming to representcertain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to represent a unit of all public passengerelevator operators in the Employer's Downtown store, or in the alterna-tive, a unit of custodial or service employees in the Employer's Down-town store, including all elevator operators, porters, maids,z and clean-ing women, but excluding utility men.The Employer asserts thatthe appropriate unit would be either an employer-wide unit of allselling and nonselling employees in its three stores in the Clevelandarea, or a store-wide unit of selling and nonselling employees limited'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act,the Board has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Reynolds andGray].'The petitioner is presently recognized by the Employer as the bargaining representativeof the porters and maids in the Downtown store85 N. L. R. B., No. 61.312 THE BAILEY DEPARTMENT STORES COMPANY313to the Downtown store. The Employer further contends that bothunits sought by the Petitioner are inappropriate because (1) the firstunit described above does not includeallelevator operators in theDowntown store, and (2) the second unit excludes the general utilitymen who are also custodial employees.3 The Employer and the Peti-tioner agree, however, that the carpenters and painters, who are alsocustodial employees, but who are represented by other labor organiza-tions under separate bargaining contracts with the Employer, shouldbe excluded.The Employer owns and operates 3 retail department stores inCleveland, Ohio : the main or Downtown, store, which has 800 em-ployees, the East Side store which has 90 employees, and the Lake-wood store which has 135 employees. The East Side store is 4 mileseast, and the Lakewood store 6 miles west, of the Downtown store.The main office of the Employer is in the Downtown store.The Employer's business is highly integrated, with completely cen-tralized management and uniform policies for all three stores.Allpurchasing is done through the main office, practically all merchandiseis received, checked, and marked in the Downtown store, and theselling price of merchandise in all three stores is determined there.Advertising and window displays for the three stores are planned inthe main office.All employee training is under the supervision ofthe training director whose office is in the Downtown store, and allemployees have the same vacation, sick leave, and discount privileges.Basic wage rates are also the same.Although there is in general littleinterchange of employees among the stores, the Employer has onlyone maintenance or utility crew whose headquarters is in the Down-town store, but who work in all three stores. Porters from the Down-town store are also sent to the other stores when emergencies requireextra help there.In view of the high degree of integration of the Employer's opera-tions,we find that a unit confined to employees in only one of theEmployer's stores is inadequate in scope, and therefore inappropriatefor collective bargaining .4It follows that both units as requested by8 At the hearing the Employer moved to strike the second unit from the petitionupon the ground that no showing of its interest in this unit was made by the Petitionerbefore issuance of notice of hearing.As theshowing of interest is a matter for admin-istrative determination by the Board,and is therefore not subject to attack,the motionis hereby denied.Matter of 0. D. Jennings and Company,68 N. L.R. B. 516.'Matter ofBonwit Teller,Ine.,84 N.L. It. B. 414, and cases cited therein: InMatter of Bailey Department Stores Company,66 N. L.It. B. 899(1946),the Boardfound appropriate a single-store unit of all employees in the Employer'sEast Side-store,That finding was based primarily upon the extent of organization then achieved bythe Petitioner in that case.Extent of organization is a factor which may no longer beconsidered controlling under Section 9 (c) (5) of the amended Act. 314DECISIONSOF NATIONAL LABORRELATIONS BOARDthe Petitioner are inappropriate.As however, the Petitioner hasmade a sufficient showing in interest, we shall treat the petition as onerequesting alternative employer-wide units.The Petitioner seeks first a unit of public passenger elevator opera-tors, excluding freight elevator operators.The Board has recentlyheld that a unit of all elevator operators consists only of a segment ofa broader custodial unit, and is therefore inappropriate .5Accord-ingly, we find that the unit of public passenger elevator operatorssought by the Petitioner is inappropriate.In the alternative, the Petitioner proposes a service, or custodial,unit of all elevator operators, porters, maids, and cleaning women,excluding the utility men.The Board has previously found that^cus-todial employees in a department store constitute a group sufficientlyhomogeneous and identifiable to be established as a separate unit.'The Petitioner contends that the interests and duties of the utilitymen separate them from the other service employees, and so wouldexclude them from the unit.We do not agree. The utility men dothe maintenance work usually required in a department store, such aselectrical and plumbing repair.They are part of the maintenance orservice department of the store.No other labor organization is pres-ently seeking to represent them.For the foregoing reasons, we shallinclude the utility men in the unit.Accordingly, we find that all building service or custodial employees.in the Employer's three stores in Cleveland, Ohio, including all eleva-tor operators, porters, maids, cleaning women, and utility men, but ex-cluding carpenters, painters, guards, and supervisors as defined in theAct, constitute a unit for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION'As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case was5Matter of May Department Stores Company,d/b/aFamous-Barr Company,82 N. L. R. B.731.InMatter of Stern Brothers,81 N. L.R. B. 1386,the Board found that a unitof all elevator operators was appropriate because the elevator operators were the onlycomponent part of a custodial unit in the employ of the Employer,other custodialduties being performed by employees of an independent contractor.6Matter of Thalhimer Brothers,Incorporated,83 N. L. R. B. 664;Matter of MarshallField &Company,36 N. L.R. B. 748,57 N. L.R. B. 1244; and cf.Matter of May Depart-ment Stores Company, d/b/a Famous-Barr Company,82 N. L. R.B. 731.7If the Petitioner does not wish to participate in the election herein directed, it maywithdraw its petition filed in this proceeding upon notice to that effect given to the RegionalDirector in writing within ten(10) days from the date of the Direction of Election herein.SeeMatter of EisnerGrocery Company,72 N. L.R. B. 721. THE BAILEY DEPARTMENT STORES COMPANY315heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations,among the employees de-scribed inparagraphnumbered 4,above, who were employed duringthe pay-roll period immediately preceding the date of this Directionof Election, including employees who did not work during said pay-roll period because they were ill or on.vacation or temporarily laidoff, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, and also excluding employees on strike who arenot entitled to reinstatement,to determine whether or not they desireto be represented,for purposes of collective bargaining,by Local No.47, Building Service Employees International Union (AFL).